DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on July 05, 2022 are acknowledged and have been fully considered. Claims 1, 4, 6, 12-16, 18-20, 28-33, 36-37, 39, 41, 48, 58-59, and 69-75 are pending.  Claims 1, 4, 6, and 72-75 are under consideration in the instant office action. Claims 12-16, 18-20, 28-33, 36-37, 39, 41, 48, 58-59, and 69-71 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 2-3, 5, 7-11, 17, 21-27, 34-35, 38, 40, 42-47, 49-57, and 60-68 are cancelled.  Applicant’s amendments necessitated a new ground of rejections. Accordingly, this office action is made Final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 05, 2022 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 6, and 72-75 are newly rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (Langmuir, 22, 3830-3835, 2006, previously presented) and Hailong Dong ( Polyol-mediated Synthesis of Chalcogenide Nanoparticles for Thin-film Solar Cells, Dissertation, 2014, newly cited) and as evidenced by Liu et al. (J. AM. CHEM. SOC. 2010, 132, 8945–8952, newly cited).
Applicants’ claims
Applicants claim a nanoparticle.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Qian et al. teach in the title High-Quality Luminescent Tellurium Nanowires of Several Nanometers in Diameter and High Aspect Ratio Synthesized by a Poly (Vinyl Pyrrolidone)-Assisted Hydrothermal Process. Qian et al. disclose Large-scale selective synthesis of uniform single crystalline tellurium nanowires with a diameter of 4-9 nm, and microbelts with a width of 250-800 nm and tens of micrometers in length, can be realized by a poly (vinyl pyrrolidone) (PVP)-assisted hydrothermal process. The formation of tellurium nanowires and nanobelts in the presence of PVP is strongly dependent on the reaction conditions such as temperature, the amount of PVP, and reaction time. The results demonstrated that the keys for selective synthesis of Te nanobelts and nanowires are to modulate the growth rates of (100), (101), and (110) planes in the presence of PVP and to precisely control the reaction kinetics. High-quality luminescent ultrathin-Te nanowires with a diameter of 4-9 nm display strong luminescent emission in the blue-violet region. This approach provides a facile route for the production of high-quality tellurium nanostructures with an interesting optical property. Furthermore, the synthesized ultrathin nanowires with deep blue color and nanobelts in gray color by this approach can be well dispersed in water or ethanol, making it possible for further engineering of their surfaces to prepare other hybrid core-shell nanostructures (see abstract). In a typical synthesis, 0.6 g of PVP was put into a Teflon-lined stainless steel autoclave with a volume capacity of 30 mL and dissolved in 15 mL of double distilled water under vigorous magnetic stirring to form a homogeneous solution at room temperature. After that, 0.1107 g of sodium tellurite (Na2TeO3, 0.5 mmol) was put into that solution and dissolved, and then 1 mL of hydrazine hydrate (85%, w/w %) and 2 mL of aqueous ammonia solution (25-28%, w/w %) were added into the mixed solution, respectively. The final solution was clear, and 6 mL of double distilled water was added again to up to 80% capacity of the total volume of the Teflon vessel (the total volume of the reaction solution is 24 mL). The container was closed and maintained at 180 °C for 24 h. After that, the autoclave was cooled to room temperature naturally. The final product in silver-gray was centrifuged and washed several times with double distilled water and absolute ethanol, and dried in a vacuum at 60 °C for 6 h (see page 3831). Temperature is another important factor, which cannot be ignored. Lower temperature does not favor the growth of uniform nanowires even though the amount of PVP is within the suitable region. The product obtained at 120 °C for 24 h is a mixture of nanowires and nanobelts with diverse sizes as shown in Figure 8a. In contrast, the sample synthesized at 220 °C for 24 h is composed of relatively uniform but shorter nanorods with a length of tens of micrometers. Interestingly, the majority of nanorods are of unequal diameter as shown in a typical TEM image in Figure 8b,c. The selected area diffraction patterns in Figure 8d,e taken in different areas of the singe nanorod (marked with white circles in Figure 8c) indicated that both the thinner part and the thicker part of the nanorod are perfect single crystalline with the same growth direction along [001]. It is supposed that the nanorods formed shorter in length and with the homogeneity in diameter due to rapidly nucleation and growth at higher temperature. In short, different tellurium nanostructures can be selectively synthesized and realized by adjusting different temperatures and amounts of PVP (see page 3834). These results suggested that the suitable amount of PVP played a key role in producing tellurium nanostructures with different sizes and shapes, as well as the homogeneity of particles. The shapes and sizes of the Te nanostructures are strongly dependent on the reaction kinetics and the amount of the PVP (see page 3833). Qian et al. teach recently, a chemical vapor deposition method has been developed to synthesize tellurium nanobelts with a width ranging from 50 to 300 nm in bulk quantity from Al2Te3 powder and H2O. A controlled hydrothermal route has been developed to synthesize single crystalline tellurium nanobelts with an average thickness of ca. 8 nm and a width of 30−500 nm, and nanotubes by in situ disproportionation of sodium tellurite in aqueous ammonia at about 180 °C. Tellurium microbelts with a width ranging from hundreds of nanometers to several micrometers, and tens of micrometers to hundreds of micrometers in length, and a few nanometers in thickness can be produced, and a few nanowires were observed (Figure 2a). Qian et al. teach on page 3833 under 3.2 that Controlled Synthesis of Ultrathin Tellurium Nanowires: Influence of Reaction Time. The above results suggested that the quality of the product is strongly dependent on the reaction time even though the amount of PVP is within a suitable range. Ultrathin and uniform nanowires with 4-9 nm in diameters and length up to hundreds of micrometers can be produced when the reaction was carried out for 4 h, and after that the autoclave was cooled to room temperature rapidly (Figure 5a). To our best knowledge, such ultrathin Te nanowires have not been synthesized so far. When the reaction was carried out for 6-12 h, the number of nanobelts increased (Figure 5b,c). With time further prolonged, more nanobelts with wide width will form as shown in Figure 2.
The examiner included Liu et al. to prove that the PVP indeed coated or functionalized the Te nanowires and the PVP is an integral part of the nanowires. 
Liu et al. teach in synthesis of TE nanowires section on page 8946 that all chemicals are of analytical grade and used as received without further purification. The synthesis of uniform Te nanowires was described previously. In the typical synthesis,  1.0000  g  of  poly(vinyl  pyrrolidone)  (PVP,  Shanghai Reagent Company, Mw      40,000) and 0.0922 g of Na2TeO3 were put into a 50 mL Teflon-lined stainless steel autoclave and dissolved in 33 mL of double distilled water under vigorous magnetic stirring for 5 min to form a homogeneous solution at room temperature. After that, 1.67 mL of hydrazine hydrate (85%, w/w %) and 3.33 mL of aqueous ammonia solution (25-28%, w/w %) were added into the mixed solution separately, under vigorous magnetic stirring for 10 min.  The  container  was  closed  and  maintained  at  180 °C for 3 h. After that, the autoclave was cooled to room temperature naturally. In a typical synthesis, freshly prepared Te nanowires (0.1 mmol) from the previous experiment were precipitated by adding 21 mL of acetone and centrifuging at 3000 rpm for 5 min. The product obtained was washed by water and ethanol several times and dispersed in 20 mL of ethylene glycol (EG) with vigorous magnetic stirring at room temperature for 20 min. Then, 0.0669 g of AgNO3 (0.4 mmol) was added into the previous solution. The mixed solution was shaken at a rotation rate of 260 rpm i the dark using an Innova 40 benchtop incubator shaker at 60 °C for 13 h. The examiner brings to applicant’s attention Liu et al. clearly indicated that they followed the synthesis method of Qian et al. to prepare the PVP-Te nanowires by citing Qian et al.
Liu et al. teach in the Assembly of Ultrathin Te Nanowires by Langmuir-Blodgett Technique section that the   monolayer   was   prepared   at   25 °C using  a Langmuir-Blodgett trough (Nima Technology, 312D). The trough was filled with Millipore Milli-Q water (resistivity 18.2 MΩ cm) until it brimmed just over the top by about 2 mm. Five milliliters of the mother liquor of Te nanowires was removed and precipitated by adding about 12 mL of acetone and centrifuging at 3000 rpm for 5 min. One milliliter of N,N-dimethylformamide (DMF) was added to disperse the Te nanowires to form a homogeneous solution at room temperature. After that, a mixture of 5 mL of DMF and 5 mL of chloroform were added into the homogeneous solution. Too much DMF will result in the precipitation of the as-prepared Te nanowires  at  the  bottom  of  the  LB  trough,  which  impedes  good dispersion of the nanowires on the air-water surface, whereas it will  be  difficult  to  obtain  a  homogeneous  solution  at  the  very beginning if the amount of CHCl3 used is too much. In this process, DMF plays a crucial role in assembly of PVP-coated nanostructures, such as Ag2Te nanowires, Pt nanotubes (the examiner indicates to applicant that this is a clear evidence that the Te nanowires are coated or functionalized by PVP). It is to be noticed that in this section as well Liu et al. refers back to their assertion Qian et al. Liu et al. teach under results and discussion on page 8946 that the hydrophilic Te nanowires have a diameter of 4-9 nm and aspect ratio of at least 104 without any extra hydrophobic pretreatment or functionalization after synthesis. The examiner notice that particle diameter is exactly the same as the diameter taught by Qian et al.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP 2141.02)
Qian et al. do not specifically teach the newly amended subject matter reciting an aspect ratio of the length of the nanoparticle to the width of the nanoparticle is between about 2.8 and about 5.3. These deficiencies are cured by the teachings of Hailong Dong.
Hailong Dong teach on page 78-79 under the section of synthesis of Te nanowires/NanorodsCrystalline Te nanowires with high aspect ratios (>20) have been prepared by different solution-based approaches. Most often tellurium dioxide (TeO2), telluric acid dihydrate (H2TeO4·2H2O), or sodium tellurite (Na2TeO3) served as Te precursors and had been reduced by hydrazine (N2H4). Alternatively, PVP, starch, and glucose were also used as reducing agents. A microwave-assisted approach in ionic liquids  and a surfactant-assisted growth process were developed to synthesize crystalline Te nanowires with hexagonal structure. Based on these strategies, nanowires with diameters of 10 to 100 nm and lengths of several hundreds of nanometers to tens of micrometers were obtained, meaning that the as reported Te nanowires exhibit high aspect ratios (>20). Surprisingly, spherical Te nanoparticles or nanorods with low aspect ratios (<5) and limited length (<100 nm) were seldom described. This can be ascribed to a rapid agglomeration and merging of small Te nanoparticles or nanorods. However, Te nanoparticles or nanorods with a low aspect ratio are needed with regard to colloidally stable inks for layer deposition and printing. To obtain stable Te nanorods with a low aspect ratio (<5) and lengths of less than 100 nm, we applied a hydrazine-driven reduction of H2TeO4·2H2O in DEG at 0 °C with PVP as a stabilizer. The synthesis without PVP results in large agglomerated Te nanowires (Figure 4.51A). By introducing PVP to the reaction, Te nanorods were obtained. Via the variation of the N2H4·H2O : H2TeO4·2H2O molar ratio as well as the addition of PVP as a stabilizer, the size of the as-prepared Te nanorods can be controlled.
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to optimize the nanowires and nanorods of Qian et al.  because Hailong Dong teach on page 78-79 under the section of synthesis of Te nanowires/NanorodsCrystalline Te nanowires with high aspect ratios (>20) have been prepared by different solution-based approaches. Most often tellurium dioxide (TeO2), telluric acid dihydrate (H2TeO4·2H2O), or sodium tellurite (Na2TeO3) served as Te precursors and had been reduced by hydrazine (N2H4). Alternatively, PVP, starch, and glucose were also used as reducing agents. A microwave-assisted approach in ionic liquids  and a surfactant-assisted growth process were developed to synthesize crystalline Te nanowires with hexagonal structure. Based on these strategies, nanowires with diameters of 10 to 100 nm and lengths of several hundreds of nanometers to tens of micrometers were obtained, meaning that the as reported Te nanowires exhibit high aspect ratios (>20). Surprisingly, spherical Te nanoparticles or nanorods with low aspect ratios (<5) and limited length (<100 nm) were seldom described. This can be ascribed to a rapid agglomeration and merging of small Te nanoparticles or nanorods. However, Te nanoparticles or nanorods with a low aspect ratio are needed with regard to colloidally stable inks for layer deposition and printing. One of ordinary skill in the art would have been motivated to optimize the aspect ratio of the nanopraticles of Qian et al. because Hailong Dong teach that  to obtain stable Te nanorods with a low aspect ratio (<5) and lengths of less than 100 nm, we applied a hydrazine-driven reduction of H2TeO4·2H2O in DEG at 0 °C with PVP as a stabilizer. The synthesis without PVP results in large agglomerated Te nanowires (Figure 4.51A). By introducing PVP to the reaction, Te nanorods were obtained. Via the variation of the N2H4·H2O : H2TeO4·2H2O molar ratio as well as the addition of PVP as a stabilizer, the size of the as-prepared Te nanorods can be controlled (see page 79). Furthermore, in the case where the claimed particle size, length, width, aspect ratio etc., "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The examiner included Liu et al. to prove that the PVP indeed coated or functionalized the Te nanowires and the PVP is an integral part of the nanowires. Liu et al. teach in synthesis of TE nanowires section on page 8946 that all chemicals are of analytical grade and used as received without further purification. The synthesis of uniform Te nanowires was described previously. In the typical synthesis,  1.0000  g  of  poly(vinyl  pyrrolidone)  (PVP,  Shanghai Reagent Company, Mw      40,000) and 0.0922 g of Na2TeO3 were put into a 50 mL Teflon-lined stainless steel autoclave and dissolved in 33 mL of double distilled water under vigorous magnetic stirring for 5 min to form a homogeneous solution at room temperature. After that, 1.67 mL of hydrazine hydrate (85%, w/w %) and 3.33 mL of aqueous ammonia solution (25-28%, w/w %) were added into the mixed solution separately, under vigorous magnetic stirring for 10 min.  The  container  was  closed  and  maintained  at  180 °C for 3 h. After that, the autoclave was cooled to room temperature naturally. In a typical synthesis, freshly prepared Te nanowires (0.1 mmol) from the previous experiment were precipitated by adding 21 mL of acetone and centrifuging at 3000 rpm for 5 min. The product obtained was washed by water and ethanol several times and dispersed in 20 mL of ethylene glycol (EG) with vigorous magnetic stirring at room temperature for 20 min. Then, 0.0669 g of AgNO3 (0.4 mmol) was added into the previous solution. The mixed solution was shaken at a rotation rate of 260 rpm i the dark using an Innova 40 benchtop incubator shaker at 60 °C for 13 h. The examiner brings to applicant’s attention Liu et al. clearly indicated that they followed the synthesis method of Qian et al. to prepare the PVP-Te nanowires by citing Qian et al. Liu et al. teach in the Assembly of Ultrathin Te Nanowires by Langmuir-Blodgett Technique section that the   monolayer   was   prepared   at   25 °C using  a Langmuir-Blodgett trough (Nima Technology, 312D). The trough was filled with Millipore Milli-Q water (resistivity 18.2 MΩ cm) until it brimmed just over the top by about 2 mm. Five milliliters of the mother liquor of Te nanowires was removed and precipitated by adding about 12 mL of acetone and centrifuging at 3000 rpm for 5 min. One milliliter of N,N-dimethylformamide (DMF) was added to disperse the Te nanowires to form a homogeneous solution at room temperature. After that, a mixture of 5 mL of DMF and 5 mL of chloroform were added into the homogeneous solution. Too much DMF will result in the precipitation of the as-prepared Te nanowires  at  the  bottom  of  the  LB  trough,  which  impedes  good dispersion of the nanowires on the air-water surface, whereas it will  be  difficult  to  obtain  a  homogeneous  solution  at  the  very beginning if the amount of CHCl3 used is too much. In this process, DMF plays a crucial role in assembly of PVP-coated nanostructures, such as Ag2Te nanowires, Pt nanotubes (the examiner indicates to applicant that this is a clear evidence that the Te nanowires are coated or functionalized by PVP). It is to be noticed that in this section as well Liu et al. refers back to their assertion Qian et al. Liu et al. teach under results and discussion on page 8946 that the hydrophilic Te nanowires have a diameter of 4-9 nm and aspect ratio of at least 104 without any extra hydrophobic pretreatment or functionalization after synthesis. The examiner notice that particle diameter is exactly the same as the diameter taught by Qian et al. With regard to the limitations of instant claim 4 since Qian et al teach a substantially similar or the same nanoparticle as claimed the zeta potential would necessarily be there. With regard to the limitations of instant claims 72-75, the alleged properties also would necessarily be there since Qian et al. teach substantially identical or similar nanoparticles. "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249, 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). The courts have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344,1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057, 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351, 1357, 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019, 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195. Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212, 214, 26 C.C.P.A. 937, 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531, 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212, 214, 26 C.C.P.A. 937, 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607, 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619